DISSENTING OPINION.
A vacancy in the office has occurred by the resignation of appellee, and, as a vacancy would be the only result in the event this contest proceeding should go to final judgment in favor of appellant (Crawford  Moses' Digest, 3776), the case has become moot, and, in my view, should be abated. This is so for two reasons: In the first place, "where there is nothing to be determined on an appeal to the Supreme *Page 161 
Court but the question of liability for the cost of litigation, the appeal will be dismissed." Pearson v. Quinn,113 Ark. 24. The majority rely on the decision of this court in Wilson v. Thompson, 56 Ark. 110, holding that the fact that a cause is one of "practical importance" makes it an exception to the general rule that litigation will not be continued after it has become moot merely for the purpose of adjudicating the question of liability for costs. The reasoning in that case, as well as the present one, is not convincing. In the next place, there is no liability for costs in an election of this kind, for the reason that the statute contains no authority for awarding judgment for costs. It is well settled that the right to recover costs did not exist at common law and rests on statutes alone (Wilson v. Fussell, 60 Ark. 194), and, following this theory, we held in Buchanan v. Parham, 95 Ark. 81, that costs could not be awarded in an election contest in the absence of a statute authorizing it.
The majority hold now that the right to recover costs falls within the general statute allowing recovery for costs in all civil actions; but this court has held that election contests are not "civil actions", within the meaning of the statute. Davis v. Moore, 70 Ark. 240; Buchanan v. Parham, supra.
The fact that the primary election statute has created "a right of action" to contest an election does not bring it within the Code provision referred to in regard to costs.
My conclusion is that the action should be abated without recovery of costs — each party left to pay his own costs. *Page 162